Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 18, 2007 WAVE URANIUM HOLDING (Exact name of registrant as specified in its charter) Nevada 333-137613 71-1026782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 5348 Vegas Drive, Suite 228, Las Vegas, NV 89108 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: (303) 499-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
